17 So.3d 338 (2009)
Ruben SALDANA, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-4048.
District Court of Appeal of Florida, Fifth District.
July 31, 2009.
Rehearing Denied September 11, 2009.
Ruben Saldana, Perry, pro se.
Bill McCollum, Attorney General, Tallahasee, and Mary G. Jolley, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We affirm the appealed order. Moreover, after having painstakingly collected *339 and reviewed this appellant's series of post-conviction filings and appeals, which are remarkable for their incoherence, inaccuracy and frivolousness, we deem it appropriate to order pursuant to State v. Spencer, 751 So.2d 47 (Fla.1999), that appellant Saldana show cause within ten days from the date of this opinion why he should not be barred from any further pro se filings in this court concerning his 1992 and 1999 convictions.
MONACO, C.J., GRIFFIN and ORFINGER, JJ., concur.